—In an action, inter alia, to recover damages for injury to real property, the plaintiffs’ attorney, Pirrotti & Pirrotti, LLP, appeals from an order of the Supreme Court, Putnam County (Sweeny, J.), entered November 8, 2001, which granted the motion of defendant New York State Electric & Gas Corporation to impose costs and an attorney’s fee against it pursuant to CPLR 8303-a, to the extent of awarding $40,000.
Ordered that the appeal is dismissed, with costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). Smith, J.P., Krausman, Luciano and Crane, JJ., concur.